Case 2:19-cv-05135-JMA-AYS Document 9 Filed 02/21/20 Page 1 of 3 PageID #: 57
                                                                         1540 Broadway
                                                                         23rd Floor
                                                                         New York, NY 10036

                                                                         646.927.5500 main
                                                                         646.927.5599 fax



                                                                        August T. Horvath
                                                                        646-927-5544
February 21, 2020


Via ECF
Honorable Joan M. Azrack, U.S.D.J.
U.S. District Court for the Eastern District of New York
Long Island Courthouse, Courtroom 920
100 Federal Plaza
Central Islip, NY 11722

        Re:         Casio et al. v. Vineyard Vines, LLC, Case No. 2:19-cv-05135-JMA-AYS

Dear Judge Azrack:

       We represent Vineyard Vines, LLC. (“Vineyard Vines”), the defendant in this action.
We write to request a pre-motion conference regarding Vineyard Vines’ intended motion to
dismiss the Complaint under Rule 12(b)(6), and briefly state here the grounds for the motion.

I.      Vineyard Mines’ Outlet Marketing Is Not Plausibly Deceptive to Reasonable
        Consumers

        To prove conduct is materially misleading as required under General Business Law
§§ 349 and 350, a plaintiff must demonstrate that “a reasonable consumer acting reasonably
under the circumstances” would be misled. Orlander v. Staples, Inc., 802 F.3d 289, 300 (2d
Cir. 2015). A court may determine as a matter of law that an allegedly deceptive practice would
not have misled a reasonable consumer. See Fink v. Time Warner Cable, 714 F.3d 739, 741 (2d
Cir. 2013). Courts in this Circuit have recently dismissed false-advertising cases on this basis.
See, e.g., Sarr v. BEF Foods, No. 18-cv-6409-ARR, 2020 U.S. Dist. LEXIS 25594 (E.D.N.Y.
Feb. 13, 2020) (dismissing case against a food label because it would not communicate a
misleading message to a reasonable consumer); Reyes v. Crystal Farms, No. 18-cv-2250-NGG-
RML, 2019 U.S. Dist. LEXIS 125971 at *8-10 (E.D.N.Y. July 26, 2019) (same); Davis v. Hain
Celestial Group, Inc., 297 F. Supp. 3d 297, 334 (E.D.N.Y. 2018) (same).

        A.          Reasonable Outlet Shoppers Know How Outlets Work and Are Not Plausibly
                    Deceived by Common Outlet Practices

        This is one of dozens, or even hundreds, of recent suits that challenge the common and
customary marketing practices of retail stores known as “outlets.” Every reasonable outlet
shopper is aware that outlets are a tier of retail store operated by many apparel and other
companies, often in specialized outlet malls, as a lower-cost alternative to the companies’ retail
locations in higher-end shopping areas. Every reasonable outlet shopper is also aware that
many outlets are stocked predominantly with merchandise produced specifically for outlets that,


 ATTORNEYS AT LAW                                 BOSTON | NEW YORK | PARIS | WASHINGTON | FOLEYHOAG.COM


B5102370.2
Case 2:19-cv-05135-JMA-AYS Document 9 Filed 02/21/20 Page 2 of 3 PageID #: 58
 Honorable Joan M. Azrack, U.S.D.J.
 February 21, 2020
 Page 2

while not necessarily of lower quality, may be produced at lower cost to the manufacturer for
various reasons. These savings are passed to budget-conscious outlet consumers.

         Plaintiffs pretend that outlet shoppers possess none of this common knowledge about
outlet stores. They allege that consumers believe that outlet merchandise is identical to
merchandise in full-price stores. Moreover, they allege that Vineyard Vines affirmatively leads
consumers to these beliefs through the most innocuous of practices, such as printing a suggested
retail price on price tickets. The Court need not credit complaint allegations that ignore or defy
common knowledge and common sense. Ordinary knowledge of how outlets work is part of
what it means to be a “reasonable consumer” under relevant case law, especially with respect to
the outlet shoppers that constitute the putative class here. See Becerra v Dr Pepper/Seven Up,
945 F.3d 1225 (9th Cir. Dec. 30, 2019) (affirming dismissal of a false-advertising case alleging
that “diet” sodas are misrepresented as weight-loss products because it is common knowledge
that “diet” merely means low- or no-sugar in the context of a diet soda label).

        B.     Plaintiffs Fail to Allege Truthfully Even a Single Example of the Conduct They
               Challenge

        The Complaint consists mainly of sweeping allegations covering all outlet products.
Plaintiffs plead one specific “example” of allegedly deceptive outlet marketing, and their
allegations as to that product are factually false and inaccurate. Plaintiffs allege that Vineyard
Vines’ Chappy men’s swim trunks are of lower quality at the outlet solely because they are
made of 100% polyester, relative to the Chappy swim trunks at the full-price stores which are
allegedly made of a 86%/14% polyester/spandex blend. According to Plaintiffs, Vineyard
Vines could not charge $89.50, or even the $69.99 charged at the outlet, for 100% polyester
swim trunks (Comp. ¶ 28). In fact, as disclosed by a brief survey of Vineyard Vines’ full-price
stores or web site, some Vineyard Vines full-price Chappy swim trunks are also 100%
polyester, yet are top “quality” and sold at the $89.50 price during the relevant period. By
Plaintiffs’ own definition of “quality,” the outlet trunks were of no lesser quality than the 100%
polyester trunks in the full-price store. Plaintiffs thus have not a single truthfully-pled instance
in support of their sweeping, conclusory allegations that Vineyard Vines made misleading
implied representations about the “quality” of each and every product sold in its outlets.

II.     Plaintiffs Allege No Cognizable Injury

        Many courts have dismissed outlet-pricing cases substantively identical to this one on
the grounds that the plaintiffs allege no cognizable injury to consumers. See, e.g., Dacorta v.
AM Retail Group, Inc., No. 16-cv-1748, 2018 U.S. Dist. LEXIS 10733 (S.D.N.Y. Jan 23, 2018);
Belcastro v. Burberry Ltd., 16-cv-1080-VEC, 2017 U.S. Dist. LEXIS 26296 (S.D.N.Y. Feb. 23,
2017); Mulder v. Kohl’s Dept. Stores, Inc., 865 F.3d 17 (1st Cir. 2017); Shaulis v. Nordstrom,
Inc., 865 F.3d 1 (1st Cir. 2017); Kim v. Carter’s Inc., 598 F.3d 362, 366 (7th Cir. 2010);
Chowning v. Kohl’s Dept. Stores, Inc., No. 15-cv-8673 (C.D. Cal. Mar. 15, 2016); Johnson v.
Jos. A. Bank Clothiers, Inc., No. 2:13-cv-756, 2014 U.S. Dist. LEXIS 115113 (S.D. Ohio Aug.
19, 2014). It is now well established that “a consumer’s subjective disappointment at not
receiving a promised bargain” is not a cognizable injury under the consumer protection laws of
New York and other jurisdictions. Belcastro, U.S. Dist. LEXIS 26296 at *3, citing Small v.
Lorillard Tobacco Co., 94 N.Y.2d 43, 56 (1999).



B5102370.2
Case 2:19-cv-05135-JMA-AYS Document 9 Filed 02/21/20 Page 3 of 3 PageID #: 59
 Honorable Joan M. Azrack, U.S.D.J.
 February 21, 2020
 Page 3

        Attempts such as those by Plaintiffs to plead around these cases by asserting that the
actual market price that they would have had to pay for outlet products would be even less than
what they paid, if not for the alleged misrepresentation that they were worth more than they
paid, have been dismissed as just a slightly dressed-up version of the “‘but-I-thought-I-got-a-
bargain’ theory,” where plaintiffs point to no physical deficiency in the product as their basis for
the alleged price premium. See Belcastro, U.S. Dist. LEXIS 26296 at *8, 13-14. Further,
general allegations of “inferior quality” without factual details are insufficient, even as to a
single product, Belcastro at *13-14, citing ID7D Co., Ltd. v. Sears Holding Corp., No. 11-cv-
1054-VLB, 2012 U.S. Dist. LEXIS 52320, at *11 (D. Conn. Apr. 13, 2012), let alone blanket
allegations about every product carried in a retail outlet.

III.    Plaintiffs Do Not Have Standing to Seek Injunctive Relief

       Plaintiffs lack standing to seek preliminary or permanent injunctive relief because they
cannot allege that they will be deceived in the future by the challenged practices, and thus fail to
demonstrate any likelihood of continuing or future injury. See Nicosia v. Amazon.com, Inc.,
834 F.3d 220, 239 (2d Cir. 2016); Dacorta, 2018 U.S. Dist. LEXIS 10733 at *8-12 (dismissing
a claim for injunctive relief in an outlet pricing case on this ground).

IV.     The Elements of Fraud, Negligent Misrepresentation, Warranty, and Unjust
        Enrichment Are Not Pled or Supported with Factual Allegations

         Plaintiffs’ fraud claim should be dismissed because they have not alleged facts that give
rise to a strong inference of fraudulent intent by pleading facts to show that Vineyard Vines
either had “both motive and opportunity to commit fraud” or “strong circumstantial evidence of
conscious misbehavior or recklessness.” Shields v. Citytrust Bancorp, Inc., 25 F.3d 1124, 1128
(2d Cir. 1994). Plaintiffs’ negligent misrepresentation claim should be dismissed because,
under New York common law, this cause of action requires a special relationship of trust
between the parties, not found in an arm’s-length commercial transaction. Kimmell v. Schaefer,
89 N.Y.2d 257, 263 (1996). Plaintiffs’ express warranty claim must be dismissed because no
expressly false statement, but only implied misrepresentations, are alleged. Plaintiffs’ claim for
breach of implied warranty of merchantability must be dismissed because they do not allege that
the Vineyard Vines products they purchased were not of merchantable quality. The unjust
enrichment claim should be dismissed because it is not available where it merely duplicates a
contract or tort claim, including GBL false-advertising claims. See Reyes, 2019 U.S. Dist.
LEXIS 125971 at *15 (dismissing unjust enrichment claim that was duplicative of GBL claims).

                                              Respectfully submitted,



                                              August T. Horvath




B5102370.2
